Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.271   Page 1 of 35




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

CATHOLIC CHARITIES
WEST MICHIGAN,

      Plaintiff,
                                         No. 2:19-CV-11661-DPH-DRG
v.
                                         HON. DENISE PAGE HOOD
MICHIGAN DEPARTMENT
OF HEALTH AND HUMAN                  HON. DAVID R. GRAND
SERVICES; ROBERT GORDON, in
his official capacity as Director
of the Michigan Department of        DEFENDANTS’ MOTION TO
Health and Human Services;           DISQUALIFY PLAINTIFF’S
MICHIGAN CHILDREN’S                         COUNSEL
SERVICES AGENCY; JENNIFER
WRAYNO, in her official capacity as
Acting Executive Director of
Michigan Children’s Services Agency;
DANA NESSEL, in her official
capacity as Attorney General of
Michigan.

      Defendants.
                                         /
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.272   Page 2 of 35




James R. Wierenga (P48946)                Toni L. Harris (P63111)
Attorney for Plaintiff                    Joshua S. Smith (P63349)
David, Wierenga & Lauka, PC               Precious S. Boone (P81631)
99 Monroe Ave., NW                        Elizabeth R. Husa Briggs
Ste. 1210                                 (P73907)
Grand Rapids, MI 49503                    Attorneys for Defendants
(616) 454-3883                            Michigan Department of
jim@dwlawpc.com                           Attorney General
                                          Health, Education & Family
David A. Cortman (GA Bar #188810)         Services Division
Attorney for Plaintiff                    P.O. Box 30758
Alliance Defending Freedom                Lansing, MI 48909
1000 Hurricane Shoals Rd. NE              (517) 335-7603
Ste. D-1100                               HarrisT19@michigan.gov
Lawrenceville, GA 30043                   Smithj46@michigan.gov
(770) 339-0774
dcortman@ADFlegal.org

Roger Brooks (NC Bar #16317)*
Jeremiah Galus (AZ Bar #030469)*
Attorneys for Plaintiff
Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, AZ 85260
(480) 444-0020
rbrooks@ADFlegal.org
jgalus@ADFlegal.org

*Application for admission
forthcoming
                                          /


                   DEFENDANTS’ MOTION TO
               DISQUALIFY PLAINTIFF’S COUNSEL
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.273   Page 3 of 35




      Defendants Dana Nessel, Michigan Department of Health and

Human Services (MDHHS), Robert Gordon, Michigan Children Services

Agency (MCSA), and JooYuen Chang,1 (collectively, Gordon and Chang

are referred to as the “MDHHS Officials”) hereby move this Court to

disqualify Plaintiff’s counsel pursuant to Rules 1.9, 1.10, and 1.11 of the

Michigan Rules of Professional Conduct (MRPC). Pursuant to Local

Rule 7.1(a), the undersigned contacted Plaintiff’s counsel via several

email exchanges between May 20, 2019, and June 12, 2019, to ascertain




1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, this
reflects the substitution of Children’s Services Agency Executive
Director JooYuen Chang for former Acting Children’s Services Agency
Executive Director Jennifer Wrayno, who was named in her official
capacity.
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.274   Page 4 of 35




whether this motion would be opposed. Plaintiff’s counsel stated his

opposition to it in responsive emails.

                                         Respectfully submitted,

                                         Dana Nessel
                                         Attorney General

                                         /s/ Joshua S. Smith
                                         Joshua S. Smith (P63349)
                                         Toni L. Harris (P63111)
                                         Precious S. Boone (P81631)
                                         Elizabeth R. Husa Briggs
                                         (P73907)
                                         Assistant Attorneys General
                                         Attorneys for Defendants
                                         Health, Education & Family
                                         Services Division
                                         P.O. Box 30758
                                         Lansing, MI 48909
                                         (517) 335-7603
                                         Smithj46@michigan.gov

Dated: June 12, 2019
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.275   Page 5 of 35




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

CATHOLIC CHARITIES
WEST MICHIGAN,

      Plaintiff,
                                         No. 2:19-CV-11661-DPH-DRG
v.
                                         HON. DENISE PAGE HOOD
MICHIGAN DEPARTMENT
OF HEALTH AND HUMAN                  MAG. DAVID R. GRAND
SERVICES; ROBERT GORDON, in
his official capacity as Director
of the Michigan Department of
Health and Human Services;            DEFENDANTS’ BRIEF IN
MICHIGAN CHILDREN’S                  SUPPORT OF MOTION TO
SERVICES AGENCY; JENNIFER            DISQUALIFY PLAINTIFF’S
WRAYNO, in her official capacity as         COUNSEL
Acting Executive Director of
Michigan Children’s Services Agency;
DANA NESSEL, in her official
capacity as Attorney General of
Michigan.

      Defendants.
                                         /
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.276   Page 6 of 35




James R. Wierenga (P48946)                Toni L. Harris (P63111)
Attorney for Plaintiff                    Joshua S. Smith (P63349)
David, Wierenga & Lauka, PC               Precious S. Boone (P81631)
99 Monroe Ave., NW                        Elizabeth R. Husa Briggs
Ste. 1210                                 (P73907)
Grand Rapids, MI 49503                    Attorneys for Defendants
(616) 454-3883                            Michigan Department of
jim@dwlawpc.com                           Attorney General
                                          Health, Education & Family
David A. Cortman (GA Bar #188810)         Services Division
Attorney for Plaintiff                    P.O. Box 30758
Alliance Defending Freedom                Lansing, MI 48909
1000 Hurricane Shoals Rd. NE              (517) 335-7603
Ste. D-1100                               HarrisT19@michigan.gov
Lawrenceville, GA 30043                   Smithj46@michigan.gov
(770) 339-0774
dcortman@ADFlegal.org

Roger Brooks (NC Bar #16317)*
Jeremiah Galus (AZ Bar #030469)*
Attorneys for Plaintiff
Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, AZ 85260
(480) 444-0020
rbrooks@ADFlegal.org
jgalus@ADFlegal.org

*Application for admission
forthcoming
                                    /
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.277   Page 7 of 35




        DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
           TO DISQUALIFY PLAINTIFF’S COUNSEL



                                         Dana Nessel
                                         Attorney General

                                         /s/ Joshua S. Smith
                                         Joshua S. Smith (P63349)
                                         Toni L. Harris (P63111)
                                         Precious S. Boone (P81631)
                                         Elizabeth R. Husa Briggs
                                         (P73907)
                                         Assistant Attorneys General
                                         Attorneys for Defendants
                                         Health, Education & Family
                                         Services Division
                                         P.O. Box 30758
                                         Lansing, MI 48909
                                         (517) 335-7603
                                         Smithj46@michigan.gov


Dated: June 12, 2019
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19                         PageID.278        Page 8 of 35




                                   TABLE OF CONTENTS

                                                                                                      Page

Table of Contents ....................................................................................... i

Index of Authorities...................................................................................ii

Concise Statement of Issues Presented ................................................... iv

Controlling or Most Appropriate Authority .............................................. v

INTRODUCTION ...................................................................................... 1

Statement of Facts .................................................................................... 4

Argument ................................................................................................... 9

I.      The Michigan Rules of Professional Conduct require this
        Court to disqualify Plaintiffs’ counsel because there is an
        unexcused conflict of interest........................................................... 9

        A.      Bursch’s association with the ADF law firm
                disqualifies it from representing Plaintiff Catholic
                Charities in this lawsuit. ...................................................... 10

                1.       The Rules of Professional Conduct prohibit ADF
                         from representing Plaintiff in this claim against a
                         former client. ................................................................ 11

                2.       Dumont is a substantially related litigation. .............. 12

        B.      Bursch received confidential information through his
                representation of the MDHHS Officials in Dumont. ............ 13

        C.      Bursch’s conflict is imputed to all ADF attorneys................ 15

        D.      ADF’s May 6, 2019 Letter does not evidence a timely or
                effective screen. ..................................................................... 17

Conclusion and Relief Requested ............................................................ 22



                                                      i
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19                PageID.279      Page 9 of 35




                            INDEX OF AUTHORITIES

                                                                                          Page

Cases

Analytica, Inc. v NPD Research, Inc.
 708 F.2d 1263 (7th Cir. 1983) .............................................................. 16

Anchor Packing Co. v. Pro-Seal, Inc.,
 688 F. Supp. 1215 (E.D. Mich. 1988) ............................................. 12, 14

Avink v. SMG,
 761 N.W.2d 826 (Mich. Ct. App. 2009) ................................................ 16

Barkley v. City of Detroit,
  514 N.W.2d 242 (Mich. App. 1994) ..................................................... 12

Cobb Publishing v. Hearst Corporation,
 907 F.Supp. 1038 (E.D. Mich. 1995) .................................................... 20

Country Mill Farms, LLC v. City of East Lansing,
 280 F.Supp.3d 1029 (W.D. Mich. 2017) ................................................. 8

Debiasi v. Charter County of Wayne,
 284 F. Supp.2d 760 (E.D. Mich. 2003) ................................................. 10

Dumont v. Lyon,
 Case No. 2:17-cv-13080 (E.D. Mich. 2017)......................................... 4, 9

El Camino Res. LTD. V. Huntington Nat’l Bank,
  623 F.Supp.2d 863 (W.D. Mich. 2007) .................................................. 9

Fulton v. City of Philadelphia,
  922 F.3d 140 (3d Cir. 2019) ............................................................. 8, 15

In re Ralph Roberts Realty, LLC,
  500 B.R. 862 (Bankr. E.D. Mich. 2013)................................................ 10

Manning v. Warring, Cox, James, Skylar, & Allen,
 849 F.2d 222 (6th Cir. 1988) ............................................................... 10


                                               ii
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19                         PageID.280        Page 10 of 35




 Musicus v. Westinghouse Electric Corp.,
  621 F.2d 742 (5th Cir. 1980) ................................................................ 10

 Nat’l Union Fire Ins. Co. v. Alticor, Inc.,
   466 F.3d 456 (6th Cir. 2006) ............................................................... 12

 Nathan v. Shea (In re Marks & Goergens),
  199 B.R. 922 (E.D. Mich. 1996) ............................................................ 14

 United States Football League v. Nat’l Football League,
  605 F. Supp. 1448 (S.D.N.Y. 1985) ...................................................... 12

 Rules

 MRPC 1.09 ................................................................................................. 2

 MRPC 1.10 ................................................................................................. 2

 MRPC 1.11 ............................................................................................... 18

 MRPC 1.11(d)(1) ...................................................................................... 19




                                                      iii
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.281   Page 11 of 35




           CONCISE STATEMENT OF ISSUES PRESENTED

      1.    The Michigan Rules of Professional Conduct require this
            Court to disqualify Plaintiffs’ counsel because there is an
            unexcused conflict of interest.




                                     iv
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.282   Page 12 of 35




     CONTROLLING OR MOST APPROPRIATE AUTHORITY


 Authority:

 Michigan Rules of Professional Conduct 1.9
 Michigan Rules of Professional Conduct 1.10
 Michigan Rules of Professional Conduct 1.11
 Debiasi v. Charter County of Wayne, 284 F. Supp.2d 760, 770 (E.D.
 Mich. 2003)
 Manning v. Warring, Cox, James, Skylar, & Allen, 849 F.2d 222, 225-26
 (6th Cir. 1988)
 Anchor Packing Co. v. Pro-Seal, Inc., 688 F. Supp. 1215, 1220-21 (E.D.
 Mich. 1988)
 Nathan v. Shea (In re Marks & Goergens), 199 B.R. 922, 925 (E.D. Mich.
 1996)
 Analytica, Inc. v NPD Research, Inc., 708 F.2d 1263, 1267 (7th Cir.
 1983)
 Cobb Publishing v. Hearst Corporation, 907 F.Supp. 1038, 1048-49
 (E.D. Mich. 1995)




                                      v
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.283   Page 13 of 35




                            INTRODUCTION

      In August 2018, John Bursch had just signed an amended contract

 to continue to serve as lead counsel representing the MDHHS Officials

 in Dumont v. Lyon, Case No. 2:17-cv-13080, in which the plaintiffs

 alleged that the MDHHS Officials permitted a practice of allowing

 MDHHS’s contracted child placing agencies (CPAs) to discriminate

 against LGBTQ couples and individuals for religious reasons. Bursch

 was defending MDHHS Officials against those allegations when he put

 on his second hat, as Vice President of Appellate Advocacy at the

 Alliance Defending Freedom (ADF)2 law firm. In this role, he

 represented ADF and helped author an amicus brief, which advocated a

 position contrary to what MDHHS Officials would ultimately take in

 Dumont. More importantly, several months after Bursch took the

 position at the ADF law firm, ADF agreed to represent Plaintiffs

 Catholic Charities in this lawsuit against MDHHS, challenging a

 Consent Decree entered in Dumont in which the MDHHS Officials




 2See https://www.adflegal.org/detailspages/biography-details/john-
 bursch. Last accessed June 11, 2019.

                                      1
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.284   Page 14 of 35




 agreed to maintain and enforce the non-discrimination provisions in the

 CPA contracts.

      At the time he joined ADF, Bursch had access to thousands of

 documents containing confidential MDHHS information gathered

 through discovery in the Dumont litigation, and he participated in

 confidential client meetings during which additional information was

 shared. Bursch’s prior representation of the MDHHS Officials in

 Dumont disqualifies him from representing Plaintiff in this matter, and

 such conflict is imputed to all attorneys at ADF. Mich. Rules Prof’l

 Conduct 1.09, 1.10.

      While ADF claims that it erected a conflict screen, it was not put

 in place until several months after Bursch joined ADF, while the parties

 in Dumont were engaged in extensive discovery. No notice was

 provided to the MDHHS Officials, MDHHS, or the Department of

 Attorney General, despite the fact that Bursch’s representation was

 pursuant to contract through which he served as a Special Assistant

 Attorney General (SAAG). This Contract includes agreements to avoid

 conflicts of interests absent prior written approval from MDHHS. (Ex.

 A, ¶ 5.2.) But ADF failed to notify either the MDHHS Officials or the



                                      2
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.285   Page 15 of 35




 Department of Attorney General of ADF’s representation of the present

 Plaintiff and any effort to screen Bursch from this matter until after

 this lawsuit was filed, via letter dated May 6, 2019. Such notice was

 ineffective and untimely.

      This Court has both the authority and an obligation to disqualify

 the ADF law firm. The paramount concern in situations like this,

 where an attorney and, indeed, an entire law firm has switched sides, is

 to protect client confidences and avoid the appearance of impropriety.

 ADF and their local counsel, David, Wierenga & Lauka P.C., cannot

 alleviate these concerns. This Court should disqualify them from

 representing Plaintiff in this case and provide 30 days for Plaintiff to

 find new counsel or dismiss this lawsuit.




                                      3
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.286   Page 16 of 35




                        STATEMENT OF FACTS

      On November 20, 2017, Bursch signed a contract with the

 Michigan Department of Attorney General (AG) whereby he committed

 to provide legal services to the Michigan Department of Health and

 Human Services (MDHHS) in Dumont v. Lyon, Case No. 2:17-cv-13080

 (E.D. Mich. 2017) (SAAG Contract, Ex A, ¶ 1.2.)

       Both Dumont and the present litigation involve the

 nondiscrimination clause in MDHHS’ standard contract with private

 CPAs and its applicability to private agencies objecting on religious

 grounds to the provision of services to LGBTQ individuals or couples.

 The plaintiffs in Dumont challenged MDHHS’s alleged “practice of

 permitting state-contracted and taxpayer-funded child placing agencies

 to use religious criteria to screen prospective foster and adoptive

 parents for children in the foster care system and to turn away qualified

 families on the basis of sexual orientation.” (Dumont Cplt., No. 2:17-cv-

 13080, Doc. 1, Pg. ID 1, Ex. F.)

      Dumont was resolved through a Consent Decree, entered on

 March 22, 2019, by Judge Paul Borman of the United States District

 Court for the Eastern District. The Stipulated Order dismissed Dumont



                                      4
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.287   Page 17 of 35




 “with prejudice pursuant to the terms of the Settlement Agreement,”

 with Judge Borman retaining jurisdiction over enforcement. (Dumont

 Order on Stipulation of Dismissal, No. 2:17-cv-13080, Doc. 83, Pg. ID

 1469, Ex. G.) The Consent Decree requires that MDHHS’s standard

 contracts with CPAs continue to include a Non-Discrimination

 Provision that precludes, among other things, any contracted, licensed

 CPA from turning away or sending a potentially qualified LGBTQ

 individual or same-sex couple to another licensed CPA for services

 under the contract including orientation, training, and home studies.

 (Dumont Consent Decree, Ex. H.) It also requires MDHHS to enforce

 the Non-Discrimination Provision against any CPA that is determined

 to be in violation of such provision “up to and including termination of

 the Contracts.” (Id. at Pg. ID 1446.)

      The Dumont Consent Decree forms the heart of the present

 lawsuit. Catholic Charities claims that, after the Consent Decree was

 entered in Dumont, MDHHS “sent a directive to Michigan’s child

 placing agencies, including Catholic Charities, purporting to implement

 the Dumont settlement” that purportedly “forces faith-based providers

 that believe marriage is between a man and a woman to abandon or



                                         5
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.288   Page 18 of 35




 violate that belief as a condition to receiving government contracts.”

 (Doc. 1-2, Pg. ID 46-47, ¶¶ 131, 135.) Plaintiff claims that Defendants,

 through this “new policy” are violating its rights under the state and

 federal constitution, as well as Michigan law. (Doc. 1-2, Pg. ID 51-62,

 ¶¶ 156-232.) Plaintiff seeks a preliminary and permanent injunction,

 as well as monetary damages to remedy the alleged violations. (Doc. 1-

 2, Pg. ID 62-63.)

      MDHHS compensated Bursch well for his services in Dumont. He

 received $558 per hour, which totaled more than $60,000 during

 approximately a 14-month period.

      Both as a member of the Bar and by signing the SAAG Contract,

 Bursch agreed that his work would be governed by the “Rules of

 Professional Conduct applicable to members of the Michigan Bar

 Association.” (Ex. A, ¶ 5.10.) He also agreed that his work was, and

 would continue to be, free from conflicts. Specifically, Bursch agreed

 not to “undertake representation against the State of Michigan if the

 representation is related to the subject matter of th[e] Contract and

 would require [Bursch] to take a position adverse to the State” absent

 the AG’s prior, written approval. (Ex. A, ¶ 5.2.)



                                      6
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.289   Page 19 of 35




      The commitment to avoiding conflicts extended to “other lawyers”

 in Bursch’s firm, who were to “be advised of [Bursch’s] representation of

 the Department [of Attorney General]” and who “agreed not to accept,

 without prior written approval from the [AG] any employment from

 other interests related to the subject matter of [the] Contract.” (Id.) No

 mention is made of any affiliation, much less employment or acceptance

 of an executive position, by ADF. The only firm identified in the SAAG

 Contract is Bursch Law, PLLC, and it agreed to “carefully monitor any

 significant change in assignments or clients of the firm in order to avoid

 any situation which might affect [Bursch’s] ability to effectively render

 legal services.” (Id.) Bursch signed a First Amendment to the SAAG

 Contract on August 16, 2018. (Ex. B.)

      When Bursch signed the First Amendment to the SAAG Contract

 in August 2018, he had apparently joined ADF, the law firm that now

 represents Plaintiff Catholic Charities in this lawsuit as its the Vice

 President of Appellate Advocacy. (John Bursch Resume, available at

 linkedin.com/in/appellate, Ex. I.)

      ADF filed an amicus brief in Dumont on January 30, 2018.

 (Dumont ADF Amicus, Ex. D.) And on September 4, 2019, Bursch



                                      7
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.290   Page 20 of 35




 joined other ADF attorneys in an amicus brief filed in Fulton v. City of

 Philadelphia, 922 F.3d 140 (3d Cir. 2019), a case involving similar

 allegations brought by Catholic Social Services in Philadelphia. (Ex. E.)

       The Department had no knowledge that Bursch took a position at

 ADF while representing MDHHS Officials under the SAAG Contract.

 Three attorneys representing Plaintiff Catholic Charities are attorneys

 directly associated with ADF. In addition, Attorney James Wierenga,

 the local counsel of record, is described as an “ADF-allied attorney” in a

 press release published on ADF’s website.3 This press release describes

 ADF’s representation in a pending federal case, for which Wierenga

 served as “local counsel.” Bursch worked with Wierenga on this case, as

 he is one of two ADF attorneys identified as available to meet with the

 press to discuss it.4




 3News Release, Alliance Defending Freedom, Michigan Farmer to
 Court: Stop City’s Religious Hostility, Let Me Sell Food to Everyone
 (Apr. 10, 2019), https://www.adflegal.org/detailspages/press-release-
 details/michigan-farmer-to-court-stop-city-s-religious-hostility-let-me-
 sell-food-to-everyone. Last accessed June 11, 2019.
 4 Indeed, both Bursch and Wierenga are listed as counsel for plaintiffs
 in Country Mill Farms, LLC v. City of East Lansing, 280 F.Supp.3d
 1029, 1037 (W.D. Mich. 2017).

                                      8
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.291   Page 21 of 35




      It was not until May 6, 2019, several months after the SAAG

 Contract was terminated and after ADF filed this complaint, that ADF

 first prepared a letter to Defendants Gordon and Chang, notifying them

 that John Bursch had been screened from this case. The letters were

 received by the Department on May 10, 2019. (Ex. C.)


                               ARGUMENT

 I.   The Michigan Rules of Professional Conduct require this
      Court to disqualify Plaintiffs’ counsel because there is an
      unexcused conflict of interest.

      This Court must disqualify the ADF law firm and its local counsel

 from representing Plaintiff Catholic Charities because John Bursch,

 ADF’s Vice President of Appellate Advocacy, the MDHHS Officials in

 Dumont v. Lyon, a substantially related matter to the present case,

 represented mere months before this Complaint. This conflict has not

 been excused and is imputed to both the ADF firm and allied attorneys

 such as David, Wierenga & Lauka, P.C.

      “The power to disqualify an attorney from a case is incidental to

 all courts and is necessary for the preservation of decorum, and for the

 respectability of the profession.” El Camino Res. LTD. V. Huntington

 Nat’l Bank, 623 F.Supp.2d 863, 875-76 (W.D. Mich. 2007) (internal


                                      9
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.292   Page 22 of 35




 quotations omitted). It is a judicial obligation. Specifically, this Court

 is “obliged to take measures against unethical conduct occurring in

 connection with any proceeding before it[,]” including without

 limitation, the disqualification of counsel when impermissible conflicts

 exist. Musicus v. Westinghouse Electric Corp., 621 F.2d 742, 743-44 (5th

 Cir. 1980); see also Debiasi v. Charter County of Wayne, 284 F. Supp.2d

 760, 770 (E.D. Mich. 2003).

      Although the decision whether to disqualify is a question of

 federal law, this Court must consider the Michigan Rules of

 Professional Conduct in making this determination. In re Ralph

 Roberts Realty, LLC, 500 B.R. 862, 864-65 (Bankr. E.D. Mich. 2013)

 (citing El Camino, 623 F.Supp.2d at 876). See also Local Rule 83.22(b).

 The paramount concerns here are protecting client confidences and

 avoiding any appearance of impropriety. Manning v. Warring, Cox,

 James, Skylar, & Allen, 849 F.2d 222, 225-26 (6th Cir. 1988).


      A.    Bursch’s association with the ADF law firm
            disqualifies it from representing Plaintiff Catholic
            Charities in this lawsuit.

      Bursch’s representation of the MDHHS Officials in Dumont while

 holding an executive counsel position at ADF, without any screen or


                                     10
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.293   Page 23 of 35




 other protection in place to prevent disclosure of his client’s confidential

 information, clearly disqualifies Bursch from representing Defendants.

 That disqualification is also imputed to and thus warrants the

 disqualification of both the ADF firm and allied attorneys, including

 Wierenga, from representing Plaintiff Catholic Charities here.


            1.    The Rules of Professional Conduct prohibit ADF
                  from representing Plaintiff in this claim against
                  a former client.

      Rule 1.9(a) of the Michigan Rules of Professional Conduct

 unequivocally bars an attorney from representing a party whose

 interests are adverse to that of a former client in the same or a

 substantially similar matter:

      A lawyer who has formerly represented a client in a matter
      shall not thereafter represent another person in the same or
      a substantially related matter in which that person’s
      interest are materially adverse to the interest of the former
      client unless the former client consents after consultation.

      According to the Michigan Court of Appeals, “[i]t is … clear that

 an attorney may only undertake to represent a new client against a

 former client” where, among other things, “the subject matter of the

 current representation is not substantially related to a matter in which

 the attorney represented the former client and, further, where there is


                                      11
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19    PageID.294   Page 24 of 35




 no confidential information received from the former client that is in

 any way relevant to the representation of the current client.” Barkley v.

 City of Detroit, 514 N.W.2d 242, 246 (Mich. App. 1994) (emphasis

 added.) The Sixth Circuit had made similar observations. Nat’l Union

 Fire Ins. Co. v. Alticor, Inc., 466 F.3d 456, 459 (6th Cir. 2006), vacated

 in part on other grounds, 472 F.3d 436 (6th Cir. 2007).

       As explained below, neither of these factors apply. The subject

 matter of this case is substantially related to Dumont, and Bursch

 gained client confidences during his representation of the MDHHS

 officials in this earlier, substantially related litigation.


             2.    Dumont is a substantially related litigation.

       There can be no reasonable dispute that Dumont is substantially

 related to the present lawsuit. A substantial relationship does not

 require identical clients or issues, but merely that “facts pertinent to

 problems for which the original legal services sought are relevant to the

 present litigation.” Anchor Packing Co. v. Pro-Seal, Inc., 688 F. Supp.

 1215, 1220-21 (E.D. Mich. 1988), quoting United States Football League

 v. Nat’l Football League, 605 F. Supp. 1448, 1459 (S.D.N.Y. 1985).




                                       12
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.295   Page 25 of 35




      Both Dumont and the present litigation involve constitutional

 challenges to a nondiscrimination clause in MDHHS’s standard contract

 with CPAs and actions taken in enforcement thereof. Both concern

 whether CPAs in contract with MDHHS can turn away same-sex

 couples or LGBTQ individuals who request services under the contract.

 In other words, the cases are two sides of the same coin.

      The Dumont plaintiffs alleged that MDHHS Officials violated

 their constitutional rights by maintaining contracts with CPAs that

 turned away individuals or couples based on sexual orientation. Here,

 Catholic Charities claims that MDHHS Officials have violated or will

 violate its constitutional rights by not allowing it to turn away same-sex

 couples or LGBTQ individuals who request services under the contract.

 (Cplt., ¶¶ 94-95, 131-36, 144; Doc. 1-2, Pg ID 46-49.) Accordingly, the

 facts pertinent to resolving this dispute are the same or substantially

 similar to those in Dumont.


      B.    Bursch received confidential information through his
            representation of the MDHHS Officials in Dumont.

      The presence of the substantial relationship creates a strong

 presumption that ADF will use MDHHS’s client confidences against it




                                     13
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.296   Page 26 of 35




 in the present litigation. Nathan v. Shea (In re Marks & Goergens), 199

 B.R. 922, 925 (E.D. Mich. 1996). This could be significant.

      As lead counsel for the MDHHS Officials in Dumont, Bursch had

 access to thousands of client-documents. Numerous documents were

 flagged for Bursch’s review and evaluation and in many cases withheld

 from production on the grounds of privilege. He also participated in

 numerous confidential meetings with high-ranking officials regarding

 the Dumont litigation and MDHHS’ policy and procedure when working

 with CPAs like Plaintiff Catholic Charities. Bursch received

 confidential information from MDHHS as lead counsel in Dumont.

      Notably, Defendants need not prove, nor must the Court inquire

 into whether Bursch actually disclosed confidential information to the

 ADF attorneys assigned to this case, or whether ADF is employing that

 confidential information here. The purpose for requiring a substantial

 relationship between the subject matter of the current and past

 representations is to avoid requiring the Court to directly inquire into

 whether client confidences were disclosed—an inquiry that would

 necessarily require the divulgence of such confidences. Anchor Packing

 Co., 688 F. Supp. at 1226. It is sufficient that Bursch’s prior



                                     14
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.297   Page 27 of 35




 representation of the MDHHS Officials, while holding an executive

 position at ADF, provided him access to a significant amount of client

 confidences that are presumed available in this litigation, and that the

 litigations are substantially related.


        C.   Bursch’s conflict is imputed to all ADF attorneys.

        Moreover, Bursch’s conflict is imputed to all attorneys associated

 with him at ADF. This is not a situation where Bursch joined ADF

 after his representation of the MDHHS Officials ended. To the

 contrary, the attorneys representing Plaintiff were, presumably,

 associated with Bursch since, at least, July 2018 when he joined ADF as

 executive counsel. (Ex. I.) The following month, he signed a First

 Amendment to the SAAG Contract and led the representation of the

 MDHHS Officials in Dumont for four months after this.5 (During that

 time, he collaborated with other ADF attorneys in at least one case with

 substantially the same facts and legal issues as raised here. Fulton v.

 City of Philadelphia, 922 F.3d 140 (3d Cir. 2019). (Ex. E.)




 5   The SAAG Contract terminated in January 2019.

                                     15
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.298   Page 28 of 35




 None of these attorneys can undertake representation from which

 Bursch himself is conflicted. The Michigan Rules of Professional

 Conduct are clear: “While attorneys are associated in a firm, none of

 them shall knowingly represent a client when any one of them

 practicing alone would be prohibited from doing so by Rules 1.7, 1.8(c),

 1.9(a), or 2.2.” Mich. Rule of Prof’l Conduct1.10(a).

      The situation is akin to Analytica, Inc. v NPD Research, Inc.

 where “the firm itself changed sides.” 708 F.2d 1263, 1267 (7th Cir.

 1983). Without a screen or other protection against disclosure of client

 confidences among the firm, the Seventh Circuit found it “irrelevant”

 whether different attorneys handled the matters at issue in the conflict

 analysis. Id. The crucial factor is whether an attorney “could have

 obtained confidential information in the first representation that would

 have been relevant in the second.” Id.

      Similarly, the Michigan Court of Appeals relied on Rule 1.10(a) to

 disqualify a law firm from representing a potential cross-claimant of a

 former client in a substantially related litigation. Avink v. SMG, 761

 N.W.2d 826, 827-31 (Mich. Ct. App. 2009). Like the Seventh Circuit,

 the Michigan Court of Appeals was not persuaded by the firm’s



                                     16
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.299   Page 29 of 35




 assertion that different attorneys were employed in the respective

 litigations. The court recognized that such an argument “ignores MRPC

 1.10(a),” through which the court “impute[s] conflict of interest to the

 entire firm.” Id. at 831.

         This imputed conflict extends to David, Wierenga & Lauka, P.C.,

 Plaintiff’s local counsel. While Wierenga may not be employed by ADF

 full-time, he is described as an “ADF-allied attorney” in a press release

 published on ADF’s website.6 He also, apparently, worked with Bursch

 and another ADF attorney as local counsel in the federal district court

 case described in the above-cited press release, which challenged the

 application of a local ordinance prohibiting discrimination based on

 sexual orientation. Id. Rule 1.10 extends to attorneys “associated” in a

 law firm and, Defendants maintain that Wierenga is an “associated”

 attorney as local counsel and as Bursch’s “allied attorney” at ADF.


         D.   ADF’s May 6, 2019 Letter does not evidence a timely or
              effective screen.

         Neither Bursch nor ADF undertook the steps necessary to avoid

 this conflict. The SAAG Contract, at least, placed Bursch on notice of a


 6   See Alliance Defending Freedom, supra note 3.

                                     17
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.300   Page 30 of 35




 duty to obtain prior written approval before accepting employment with

 ADF regarding interests related to the subject matter of the SAAG

 Contract. (Ex. A, ¶¶ 5.2, 5.10.) There is no record that he did this. Nor

 is there any record that at the time Bursch associated himself with ADF,

 ADF implemented a screen that protected the MDHHS Officials’

 confidences from being shared among Bursch’s associates at ADF.

      The May 6, 2019 letter states that ADF decided to screen Bursch

 “at the very beginning of its representation” of Plaintiff Catholic

 Charities in this matter. The letter did not provide a date as to when

 the representation began, but presumably, it was after the Dumont

 Consent Decree was filed and, therefore, several months after Bursch’s

 association with ADF began. No emails or other records were provided

 in support of this conclusory statement.

      ADF also failed to comply with Rule 1.11 of the Michigan Rules of

 Professional Conduct. Subsection (a) permits lawyers to represent

 private clients in matters in which an attorney in the same firm

 “participated personally and substantially as a public officer or

 employee” only if the conflicted attorney is screened and “written notice

 is promptly given to the appropriate government agency to enable it to



                                     18
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.301   Page 31 of 35




 ascertain compliance with the provisions of this rule.” Id. “Matter” is

 defined broadly to include, among other things, a claim or controversy.

 Mich. Rules Prof’l Conduct 1.11(d)(1).

      The “matter” at issue here is whether MDHHS’s policy or practice

 authorizes CPAs like Plaintiff to turn away same-sex couples or LGBTQ

 individuals who requests services under the CPA contract. As

 explained above, this was the central issue in the Dumont litigation,

 and Bursch personally and substantially participated in Dumont as a

 SAAG. In August 2018, while Bursch was under contract to represent

 MDHHS Officials in Dumont, ADF was involved in litigation of a same,

 or at least, nearly identical matter in Fulton. Rule 1.11(a) permits this

 only by implementing a screen and providing prompt notice to MDHHS.

 Neither was done. In fact, rather than screen Bursch and segregate

 him from such representation, ADF authorized Bursch’s participation,

 co-authoring a September 2018 amicus brief for ADF that was filed in

 in Fulton. Plaintiff’s counsel should be disqualified for failure to comply

 with Rule 1.11.

      Notably, even if ADF had implemented a timely screen, no notice

 of the conflict or the screen was provided to MDHHS at the time. Rule



                                     19
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.302   Page 32 of 35




 1.11(a) requires the ADF law firm not only to implement a screen, but

 also to provide prompt written notice of the screen to the government

 agency so that the agency can sufficiently ascertain ADF’s compliance

 with the rule.

      The May 6, 2019 letter does not demonstrate prompt notice.

 Defendants Gordon and Chang received it on May 9, 2019–almost two

 weeks after the complaint had been filed. While the letter states that a

 decision to screen Bursch “occurred at the very beginning of

 representation,” it provides no details as to when this representation

 began. It is unlikely the 42-page complaint, with significant details

 regarding the services purportedly provided by Catholic Charities under

 the CPA contract, was drafted overnight. Nor are there details as to

 what efforts were being taken to screen Bursch, other than a

 representation that he agreed not to participate in discussion regarding

 the case.

      In Cobb Publishing v. Hearst Corporation, this Court disqualified

 a firm from continuing representation because its notice to the tribunal

 came 16 days after the conflicted lawyer began working at the firm.

 907 F.Supp. 1038, 1048-49 (E.D. Mich. 1995). This Court found this did



                                     20
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.303   Page 33 of 35




 not qualify as “prompt” notice to the tribunal as required by Rule

 1.10(b) of the Michigan Rules of Professional Conduct. It also found the

 screen untimely because it was not in place until ten days after the

 attorney started working at the firm. Id. at 1044, 1048-49. Given the

 timing of the May 6, 2019, letter and the vague information provided

 therein, similar findings are appropriate here.




                                     21
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.304   Page 34 of 35




              CONCLUSION AND RELIEF REQUESTED

      For the reasons explained above, the Defendants respectfully

 request this Court enter an order disqualifying Alliance Defending

 Freedom and David, Wierenga, & Lauka, P.C. from representing

 Plaintiff Catholic Charities West Michigan in this case. The

 Defendants further request that Plaintiff be given 30 days to obtain

 new counsel and if Plaintiff fails to do so, this case be dismissed without

 prejudice.

                                          Respectfully submitted,

                                          Dana Nessel
                                          Attorney General

                                          /s/ Joshua S. Smith
                                          Joshua S. Smith (P63349)
                                          Toni L. Harris (P63111)
                                          Precious S. Boone (P81631)
                                          Elizabeth R. Husa Briggs
                                          (P73907)
                                          Assistant Attorneys General
                                          Attorneys for Defendants
                                          Health, Education & Family
                                          Services Division
                                          P.O. Box 30758
                                          Lansing, MI 48909
                                          (517) 335-7603
                                          Smithj46@michigan.gov

 Dated: June 12, 2019



                                     22
Case 2:19-cv-11661-DPH-DRG ECF No. 7 filed 06/12/19   PageID.305   Page 35 of 35




                      CERTIFICATE OF SERVICE

      I hereby certify that on June 12, 2019, I electronically filed the

 above document(s) with the Clerk of the Court using the ECF System,

 which will provide electronic copies to counsel of record.

                                         /s/ Joshua S. Smith
                                         Joshua S. Smith (P63349)
                                         Assistant Attorneys General
                                         Attorneys for Defendants
                                         Health, Education & Family
                                         Services Division
                                         P.O. Box 30758
                                         Lansing, MI 48909
                                         (517) 335-7603
                                         Smithj46@michigan.gov
